2014 IL App (1st) 133688

                                                                            FIFTH DIVISION
                                                                            November 7, 2014

No. 1-13-3688

K&K IRON WORKS, INC.,                                     )
                                                          )
       Plaintiff-Appellee and Counterdefendant,           )      Appeal from the
                                                          )      Circuit Court of
v.                                                        )      Cook County
                                                          )
MARC REALTY, LLC,                                         )
                                                          )      Nos.   08 CH 46647
       Defendant-Appellant,                               )             08 L 8886
                                                          )             09 L 6760
                                                          )
(Kenneth Stefan Jones, Midwest Masonry, Inc., Plaintiffs; )      Honorable
CMP Construction, Plaintiff-Counterdefendant; Lakeview )         Lisa R. Curcio,
Athletic Club, Cole Taylor Bank, Chicago Title and        )      Judge Presiding.
Trust Co., Walter Klein, Sr., Walter Klein, Jr., Unknown )
Necessary Parties, and Unknown Parties, Defendants;       )
LPAC Broadway Realty, LLC and Klein Construction          )
Services, Inc., Defendants-Counterplaintiffs).            )


       JUSTICE McBRIDE delivered the judgment of the court, with opinion.
       Presiding Justice Palmer and Justice Gordon concurred in the judgment and opinion.

                                         OPINION

¶1     Defendant Marc Realty, LLC, appeals from the circuit court's denial of its request for a

continuance after allowing defendant's attorney to withdraw on the day trial was set to begin,

after approximately five years of litigation. On appeal, defendant contends that circuit court

abused its discretion when it allowed defense counsel to withdraw and subsequently denied

defendant's motion for a continuance. We affirm.

¶2     We will discuss the facts of the underlying litigation only to the extent necessary to

understand the current appeal. According to the complaint filed by K&K Iron Works, Inc., and a

counterclaim filed by Klein Construction Services, Inc., in 2005, LPAC Broadway Realty, LLC,

owned property at 3212 North Broadway Avenue (property) in Chicago, Illinois. Marc Realty
No. 1-13-3688

was a "member/manager" and an agent of LPAC. In July 2005, LPAC entered into a contract

with Klein to serve as the general contractor for the construction of the Lakeview Athletic Club

at the property.

¶3     In September 2005, Klein entered into a contract with K&K which provided that K&K

would provide labor and materials to "properly finish and install structural steel and

miscellaneous iron" on the property for the sum of $1,345,000. K&K began performance on the

project shortly after and had completed all work required by the contract in August 2007.

¶4     In the interim, LPAC terminated Klein as the general contractor of the project. In July

2007, Klein assigned its subcontract with K&K to LPAC. Under the assignment, LPAC agreed

to "assume and perform all of the obligations" of Klein under the September 2005 subcontract.

K&K further alleged that Marc Realty also assumed the subcontract and that, after assuming the

subcontract, Marc Realty "held itself out as construction manager and general contractor on the

project, including monitoring work on the project and making direct payments to K&K and other

subcontractors for work performed."

¶5     In August 2008, K&K filed its complaint against Klein, LPAC, and Marc Realty, alleging

a breach of contract claim against LPAC and Marc Realty (count I), quantum meriut as an

alternative claim against LPAC and Marc Realty (count II), breach of contract against Klein

(count III), and quantum meruit as an alternative claim against Klein. 1 K&K alleged that LPAC

and Marc Realty owed K&K an additional $228,515.20 plus interest for the work performed.



       1
         In December 2008, Kenneth Stefan Jones and CMP Construction Company, who are
       not parties to this appeal, filed suit against various entities related to the Lakeview
       Athletic Club construction project, including Klein and LPAC. In June 2009, the cases
       were consolidated. However, the details of the Kenneth Stefan Jones and CMP lawsuit
       are not relevant to the present appeal.
                                               -2-
No. 1-13-3688

Bradley Staubus of Esposito & Staubus represented LPAC, Marc Realty, and Klein throughout

the proceedings.

¶6      In February 2009, Klein filed its answer to K&K's complaint. In June 2009, LPAC and

Marc Realty filed a joint answer to K&K's complaint and filed separate amended answers to the

complaint in December 2009. Marc Realty's amended answer generally denied the allegations in

K&K's complaint.

¶7      In July 2010, LPAC and Klein filed counterclaims and affirmative defenses against

K&K. The circuit court dismissed LPAC and Klein's counterclaims and affirmative defenses in

December 2010, and twice dismissed their subsequent amended counterclaims and affirmative

defenses. Marc Realty never filed a counterclaim or any affirmative defense against K&K.

¶8      In October 2011, LPAC and Klein filed their third amended counterclaim against K&K,

alleging, in pertinent part, delay damages resulting in lost profits estimated between $900,000

and $1,200,000.

¶9      In November 2011, K&K filed an answer and affirmative defenses to LPAC and Klein's

third amended counterclaim.

¶ 10    In January 2012, K&K filed a motion for partial summary judgment against Klein as to

Klein's third amended counterclaim, which the circuit court granted in March 2012.

¶ 11    In December 2012, the circuit court entered a written order setting the case for trial on

June 11, 2013. Oral discovery was to be completed on January 31, 2013, but the circuit court

granted extensions of time for the parties to complete oral discovery in February and March

2013.

¶ 12    In May 2013, the circuit court entered an order setting the matter for trial on October 1,

2013.

                                               -3-
No. 1-13-3688

¶ 13   In June 2013, K&K filed a motion for partial summary judgment against LPAC's third

amended counterclaim as to the issue of delay damages based on lost profits, alleging that the

terms of the subcontract agreement precluded LPAC from obtaining delay damages against K&K

and that LPAC had failed to identify any "opinions or testimony that K&K was the cause of any

delays on the project which would entitle LPAC to obtain delay damages" in its answers to the

Supreme Court Rule 213 interrogatories.

¶ 14   On September 12, 2013, the circuit court granted K&K's motion for partial summary

judgment against LPAC's third amended counterclaim on the issue of delay damages, finding

that LPAC "failed to disclose or identify any testimony related to lost profits sustained by it."

¶ 15   On September 13, 2013, the circuit court entered a final trial order, which stated that trial

would commence on October 1, 2013, at 10:30 a.m.

¶ 16   On September 20, 2013, LPAC filed an emergency motion to reconsider the court's

September 12 order and continue the trial to allow limited discovery. The same day, after

hearing oral argument, the circuit court denied LPAC's emergency motion.

¶ 17   On October 1, 2013, the circuit court entered an order continuing the trial to October 2,

2013, at 10:30 a.m. No transcript from the proceedings on October 1 was included in the record

on appeal.

¶ 18   On October 2, 2013, the parties reported that they had been unable to reach a settlement.

The following exchange occurred:

                       "MR. BONADIES [counsel for K&K]: We worked for a

                long time yesterday, as you know, coming to a settlement or a

                stipulated judgment. We went back—both of us—to our office

                and drafted the stipulated judgment, with the indication that it was

                                                -4-
No. 1-13-3688

                going to get either commented on, approved, something, with

                respect to the defendant. We wasted an entire day of trial, and we

                don't even get a response.

                        I have subpoenaed witnesses that now are working on the

                finishing of the Red Line that are working for other employers that

                I—in jockeying the scheduling—and we don't even get the

                courtesy of, 'This isn't accepted.' Nothing. We're still in limbo.

                ***

                        MR. STAUBUS: Before we get into this, I received a call

                right before the matter before you at 9:30—right before that I got a

                call from the client, and they have terminated my services, and

                they have ordered me to withdraw on behalf of the LPAC and

                Marc.

                        I am still in for Klein. I have talked to Mr. Klein about

                that, and I still represent them, but that's what I was ordered to do

                this morning. There is an owner's rep here, Mr. Allen Glass, who

                will confirm that.   And I really can't get into too much more

                because of attorney-client privilege.

                        THE COURT: I don’t expect you to tell me anything else,

                Mr. Staubus, but I certainly hope they're prepared to go forward

                with trial today. And if Mr. Glass would like to step up, I would

                be happy to talk with him. But this case has been scheduled for



                                                -5-
No. 1-13-3688

                trial for months. There has been extensive trial preparation. The

                Court has scheduled the time.

                       We were going to go to trial yesterday morning when there

                was an indication that perhaps, with the Court's assistance, a

                settlement might be reached. When we left yesterday afternoon,

                the understanding was that if the settlement was not possible, we

                would begin trial this morning. And I most certainly am not going

                to inconvenience everyone else because they have decided—and

                when I say they, I mean LPAC, and I assume, Marc Realty—have

                decided at this moment this morning that they no longer wish to

                have you represent them. That they’ve known about this for quite

                some time, and I cannot fathom how they could expect that this

                sudden decision would result in the Court continuing the trial.

                So—

                       MR. GLASS: I'm the rep of those two parties. These

                owners last night decided that there is an inherent conflict now

                with Mr. Staubus that just arose recently as a result of one of this

                Court's orders, and they just don't believe that it's possible for him

                to continue to represent us. And they will have—they will have

                another trial attorney be [sic] entering an appearance as soon as

                possible, but—

                       THE COURT: Mr. Glass, the order that you're referring to

                was entered quite some time ago, and it was then reconsidered by

                                                -6-
No. 1-13-3688

                this Court. They have been aware of that order, and to decide

                when we are here for trial that there is an inherent conflict as a

                result of that order is unacceptable.

                          If they're not prepared to go to trial today, I'm prepared to

                allow Mr. Bonadies to go forward with his case, and allow Mr.

                Staubus to go forward with Klein's case, and they will be

                unrepresented. And I suppose that may give them another issue for

                appeal, but I believe firmly that, given the history of this case, that

                is within the Court's discretion, and I will exercise it; that is my

                ruling.

                          ***

                          MR. STAUBUS: So I have obviously withdrawn from

                LPAC and Marc Realty. I represent just Klein.

                          THE COURT: We'll enter an order to that effect, and the

                order will further reflect that the Court will not continue the trial

                on any of the claims, given the late nature of this decision on the

                part of LPAC and Marc Realty, and for the reasons articulated,

                fortunately on the record.

                          MR. GLASS: Will LPAC and Marc Realty have the right

                to have another attorney step in whenever the next date of this case

                may be in front of the Judge?

                          THE COURT: The case is before me today. I'm going to

                trial.

                                                  -7-
No. 1-13-3688

                       ***

                       They have, frankly, made their bed, and I'm not making any

                rulings whatsoever. They’ve decided to terminate Mr. Staubus's

                representation. They are before the court. They are unprepared to

                substitute counsel today. That's the status."

¶ 19   Just before trial, the attorneys for Klein and K&K reached an agreement for a stipulated

judgment as to count III of K&K's complaint, and K&K withdrew count IV of its complaint.

The trial was then held with Allen Glass sitting at counsel table as a representative for LPAC and

Marc Realty. At the trial's conclusion, the circuit court entered judgment in favor of K&K and

against LPAC and Marc Realty.

¶ 20   On October 3, 2014, the circuit court entered a written final judgment order that stated:

                       "1. Pursuant to an Order entered on May 21, 2013, this

                matter was set for trial on October 1, 2013; at the commencement

                of trial, the parties asked the Court to conduct a settlement

                conference and the Court agreed. After negotiations, the parties

                believed they could reach an agreement. The trial was continued

                to October 2, 2103 for the parties to enter a stipulated judgment or

                to begin their presentation of evidence.

                       2. On October 2, 2013, at the start of trial, a corporate

                representative of LPAC Broadway Realty, LLC and Marc Realty,

                LLC, represented to the Court that [LPAC] and [Marc Realty] had

                discharged their attorney Mr. Bradley K. Staubus.



                                                -8-
No. 1-13-3688

                       3. The representative of [LPAC] and [Marc Realty] made

                an oral request for a continuance of the trial in order to find

                substitute counsel.

                       4. [LPAC] and [Marc Realty]'s motion to continue was

                denied based on lack of good cause."

The court further found that LPAC and Marc Realty failed to present any evidence in opposition

to K&K's complaint and that LPAC failed to present any evidence in support of its third

amended counterclaim. The court entered judgment in favor of K&K and against: (1) Klein

Construction as to count III of K&K's complaint, in the amount of $152,431.98; (2) LPAC and

Marc Realty, jointly and severally, as to count I of K&K's complaint, in the amount of

$152,431.98, plus costs; and (3) LPAC as to LPAC's third amended counterclaim, plus costs.

Only Marc Realty appeals the judgment and raises one issue.

¶ 21   Marc Realty contends that the trial court erred in allowing Marc Realty's counsel to

withdraw and then denying its motion for a continuance to obtain new counsel.

¶ 22   It is well settled that a litigant does not have an absolute right to a continuance. In re

Marriage of Ward, 282 Ill. App. 3d 423, 430 (1996). The decision to grant or deny a motion for

a continuance is within the sound discretion of the trial court and will not be disturbed on appeal

"unless it has resulted in a palpable injustice or constitutes a manifest abuse of discretion." Wine

v. Bauerfreund, 155 Ill. App. 3d 19, 22 (1987). A circuit court's ruling is considered an abuse of

discretion when it is arbitrary, fanciful, or unreasonable, or when no reasonable person would

take the same view. Roach v. Union Pacific R.R., 2014 IL App (1st) 132015, ¶ 20.

¶ 23   Section 2-1007 of the Code of Civil Procedure generally states that the court has the

discretion to grant additional time for "the doing of any act or the taking of any step or

                                               -9-
No. 1-13-3688

proceeding prior to judgment" on good cause shown. 735 ILCS 5/2-1007 (West 2012). It

further provides that the "circumstances, terms and conditions under which continuances may be

granted, the time and manner in which application therefor shall be made, and the effect thereof,

shall be according to rules." Id. According to Supreme Court Rule 231(f), "[n]o motion for the

continuance of a cause made after the cause has been reached for trial shall be heard, unless a

sufficient excuse is shown for the delay." Ill. S. Ct. R. 231(f) (eff. Jan. 1, 1970). Once the case

reaches the trial stage, the party seeking a continuance must provide the court with "especially

grave reasons" for the continuance because of the potential inconvenience to the witnesses, the

parties, and the court. In re Marriage of Ward, 282 Ill. App. 3d at 430-31. We also observe that,

according to local court rules, a continuance "shall not be granted upon the ground of

substitution or addition of attorneys." Cook Co. Cir. Ct. R. 5.2(b) (July 1, 1976).

¶ 24   In the present case, on the day of trial, counsel for Marc Realty informed the court that he

had been terminated by Marc Realty that morning. The corporate representative who was

present, who was also an attorney, informed the court that the reason counsel was being

terminated was "an inherent conflict *** that just arose recently as a result of one of this Court's

orders." The request was made orally and consisted solely of the remarks noted above. These

statements that an "inherent conflict" exists unsupported by any facts beyond a vague reference

to a previous court ruling do not amount to a sufficiently grave reason to require the granting of a

continuance.

¶ 25   For the first time in its appellate brief, Marc Realty embellishes its reasons for

terminating counsel the morning of trial, saying it had "lost confidence in its attorney and

represented to the court that it was now 'in conflict' with its attorney, implicitly suggesting that it

was contemplating suing its attorney for malpractice." However, arguments not raised before the

                                                - 10 -
No. 1-13-3688

circuit court are forfeited and cannot be raised for the first time on appeal. Parikh v. Division of

Professional Regulation of the Department of Financial & Professional Regulation, 2012 IL

App (1st) 121226, ¶ 28. These conclusory statements presented in Marc Realty's appellate brief

for the first time on appeal do not amount to good cause or sufficient grounds for a continuance

under any authority of which we are aware.

¶ 26   Forfeiture aside, were we to consider Marc Realty's reasons for terminating its attorney

the day of trial, an important consideration for a court in determining the propriety of a

continuance due to counsel's actions is the degree of diligence exercised by the party seeking the

continuance. Meyerson v. Software Club of America, Inc., 142 Ill. App. 3d 87, 92 (1986). Here,

the record clearly demonstrates that Marc Realty had multiple prior opportunities to request a

continuance to obtain new counsel if it was unhappy with its representation: the partial summary

judgment order was entered against LPAC 19 days before the original trial date of October 1,

2013; the original trial date was set 18 days before that date; and LPAC's motion to reconsider

was denied 11 days before the original trial date. Although Marc Realty has not argued how the

adverse ruling to another party created a conflict for itself, Marc Realty nonetheless could have

terminated its attorney and filed a motion to continue at any time during the 19-day period

preceding the original trial date.

¶ 27   On October 1, 2013, the record shows that the circuit court entered an order continuing

the trial to the next day, October 2, 2013. Although the transcript from October 1 is not part of

the record on appeal, the transcript from October 2 and the orders entered by the circuit court

indicate that the parties appeared before the circuit court on October 1, ready for trial, but

requested to continue the trial one day because there was a possibility the parties could reach a

settlement or a stipulated judgment. However, it was not until the following day, the day that

                                               - 11 -
No. 1-13-3688

trial was set to begin and a full 20 days after the cause of the "inherent conflict," that Marc

Realty fired its attorney and sought a continuance of the trial to obtain new counsel. For Marc

Realty to appear on October 2, terminate counsel, and then request a continuance to obtain new

counsel the day after counsel represented Marc Realty in trying to reach a settlement or a

stipulated judgment appears disingenuous, as it must have appeared to the trial court. In denying

the continuance on October 2, the circuit court said that the understanding on the afternoon of

October 1 was that if a settlement was not possible the trial would begin on October 2 and that

the court would not inconvenience the other parties just because LPAC and Marc Realty decided

to fire their attorney the morning of trial. That the request for a continuance was because of an

"inherent conflict" is not supported by the record.       Instead, the record demonstrates Marc

Realty's lack of diligence in attempting to obtain new counsel before trial was set to begin. It

was an obvious attempt to continue the case for trial without good cause and, under these

circumstances, we cannot find the trial court abused its discretion.

¶ 28   Marc Realty also contends that "the notion it could find a new attorney willing to step

into a complex piece of five-year litigation with multiple parties, generating thousands and

thousands of documents and go to trial on it in ten days (or twenty-one days) is nothing less than

chimerical." (Emphasis in original). However, Marc Realty did not even attempt to seek a

continuance to obtain new counsel until the day of trial. In addition, the record does not support

Marc Realty's assertion that its case was a "complex piece of five-year litigation, generating

thousands and thousands of documents. *** To require Defendant to navigate the shoals of such

a proceeding without a lawyer condemned the Defendant to a six-figure judgment against it."

Contrary to Marc Realty's argument, the record does not show that this was a complex piece of

litigation. The complaint was filed in August 2008. Subsequently LPAC and Klein both filed

                                               - 12 -
No. 1-13-3688

counterclaims and affirmative defenses against K&K which were dismissed. Then LPAC and

Klein twice filed amended counterclaims and affidavits which were also dismissed. Notably,

Marc Realty never filed any counterclaims or affirmative defenses in response to K&K's

complaint and alleged no damages; its answer simply generally denied the allegations in the

complaint. The record also shows that the circuit court set the case for trial once, continued the

cause to allow for the completion of oral discovery, and then set the case for trial on October 1.

Again, contrary to Marc Realty's assertion, this action was not terribly complicated, but was

primarily a dispute over alleged money damages that remained unpaid for the completion of a

construction contract. K&K alleged that it was owed $228,515.20 and ultimately was awarded

$152,431.98. Although the damages awarded were in the six-figure range, that figure alone does

not make the litigation complex.      We cannot say the circuit court's decision to deny the

continuance was a manifest abuse of discretion.

¶ 29   Numerous decisions support our conclusion. For example, in Meyerson, 142 Ill. App. 3d
87, the plaintiff filed a complaint against the defendant corporation, seeking to recover for

advertising services rendered to the defendant. Id. at 88. The cause was originally set for trial

on July 1, 1985, but was continued by agreement on that date and on July 8, 1985. Id. at 89. In a

letter dated July 3, 1985, defense counsel asked the circuit court to set the case for trial on July

25, 1985. Id. On July 25, 1985, the plaintiff was present in court with her attorney, but defense

counsel requested a continuance because the president of the defendant corporation was ill. Id.

The parties were unable to agree on a date and defense counsel informed the circuit court that he

would be on vacation the first two weeks in August; the case was then continued to July 29. Id.

at 89-90. The circuit court denied motions to continue from the defendant on July 29 and 30,



                                               - 13 -
No. 1-13-3688

1985, and ultimately set the case for August 1, 1985. Id. at 90. In one of the motions for

continuance, the defendant alleged:

                "[E]arlier that day [July 29] defendant had appeared in court at

                9:30 a.m. and was ready for trial, that the court on its own motion

                delayed the matter until 2 p.m., that at 10 a.m. defendant

                discharged its counsel, that at 10:30 a.m. a pretrial conference was

                held in the chambers of Judge Ahern and the court on its own

                motion reset the case for trial on Thursday, August 1, 1985, at 2

                p.m. although defendant's counsel informed the court that he had

                just been discharged and was scheduled for a vacation from July

                31, 1985, through August 9, 1985.         Counsel stated he had

                consulted with another law firm which 'will represent' defendant

                'provided the trial date be continued approximately' 30 days.

                Defendant asserted it was being denied counsel of its choice." Id.

                at 90.

¶ 30    On August 1, 1985, the president of the defendant corporation appeared without counsel

and tendered an affidavit to the circuit court which indicated that he could not proceed with trial

because of a medical condition Id. at 91. The affidavit also stated that the defendant corporation

had dismissed counsel "because counsel was not familiar with the complex, specialized issues

involved in the case." Id. "After informing the court that discharged counsel had told him that

he would not be present, [the president of the defendant corporation] asked and was granted

permission to leave the courtroom." Id. The same day, the court entered a judgment for the

plaintiff. Id. at 88.

                                               - 14 -
No. 1-13-3688

¶ 31   On appeal, the defendant argued that the circuit court's actions deprived it of its

"constitutionally protected right to its day in court." Id. at 91. Specifically, the defendant

reasoned that because, as a corporation, it could only appear in court through a duly licensed

attorney, the circuit court's conduct toward defense counsel "capriciously and arbitrarily abridged

its constitutionally protected due process rights to notice, and an opportunity to be heard and to

defend in an orderly proceeding." Id. at 91-92. On appeal, the court affirmed the judgment of

the circuit court. Id. at 93. The court first observed that the defendant had not cited "any case in

which a trial court has been found to have abused its discretion in denying a continuance, where,

as here, counsel would have had to interrupt his vacation plans." Id. at 92. The court further

explained:

                "Having discharged its counsel at least in part due to defendant's

                opinion that its counsel lacked specific experience 'in the complex

                area of an advertising agency's liability to its client,' we do not see

                how defendant has reason to complain that its counsel did not

                appear at the trial." Id. at 92-93.

¶ 32   We acknowledge that, like the defendant in Meyerson, as a corporation, Marc Realty may

only litigate through a duly licensed attorney. Berg v. Mid-America Industrial, Inc., 293 Ill. App.
3d 731, 737 (1997). However, Marc Realty chose to dismiss its counsel the morning of trial due

to its opinion that there was an inherent conflict.          Moreover, contrary to Marc Realty's

contention, there is no constitutional right to counsel in a civil proceeding between corporations.

Rodriguez v. Bagnola, 297 Ill. App. 3d 906, 921 (1998); see also In re Marriage of Schmidt, 241
Ill. App. 3d 47, 48-49 (1993) (neither the United States Constitution nor the Illinois Constitution

provides a right to counsel in a dissolution proceeding); Hermann v. Hermann, 219 Ill. App. 3d

                                                 - 15 -
No. 1-13-3688

195, 198 (1991) ("It would be an extravagant expansion of the Sixth Amendment to hold that it

applies equally to civil and criminal proceedings."). A representative for Marc Realty was

present and the circuit court explained that it would allow Mr. Staubus to withdraw his

representation but would proceed to trial. Similar to the Meyerson court, we do not see how

Marc Realty has reason to complain that it did not have counsel at trial.

¶ 33   In addition, in Thomas v. Thomas, 23 Ill. App. 3d 936 (1974), the plaintiff appealed from

an order entered by the circuit court following proceedings enrolling an Indiana divorce degree

in Illinois. Id. at 937. On appeal, she claimed that the circuit court erred in denying her request

for a continuance. Id. at 939. The plaintiff's attorney withdrew from the case after serving notice

of his intention to withdraw on July 5, 1973. Id. On July 12, the plaintiff appeared before the

circuit court and the trial judge advised that she should obtain counsel for the trial, scheduled for

July 17, but also advised that the plaintiff could file for a continuance if she felt she would need

more time. Id. The plaintiff indicated that she would have counsel for trial and did not request a

continuance. Id. On July 17, "during the course of the trial's proceedings, for the first time" the

plaintiff requested a continuance to obtain counsel. Id. In finding the circuit court properly

exercised its judicial discretion, the appellate court explained:

                "Although absence of counsel is one factor to take into

                consideration in deciding on a motion to continue, it does not

                entitle a party to a continuance as a matter of right. [Citation.]

                Plaintiff had ample opportunity to extend the time for trial in order

                to obtain counsel. We find that the denial of plaintiff's motion for

                a continuance, particularly where no prejudice resulted to the



                                                - 16 -
No. 1-13-3688

                plaintiff, was a proper exercise of the trial judge's discretion." Id.

                at 940-41.

¶ 34   Similarly in the present case, Marc Realty had ample opportunity to request a

continuance to obtain new counsel before the trial date. Moreover, although Marc Realty argues

that it was "harmed" by the denial of its request for a continuance, it has failed to present any

reasoned argument as to prejudice it suffered as a result. "The failure to assert a well-reasoned

argument supported by legal authority is a violation of Supreme Court Rule 341(h)(7) [citation],

resulting in waiver." Sakellariadis v. Campbell, 391 Ill. App. 3d 795, 804 (2009). Therefore,

like the Thomas court, we find the circuit court properly exercised its discretion in denying Marc

Realty's motion for continuance. See also Wine, 155 Ill. App. 3d 19 (no abuse of discretion in

denying a motion for continuance where defense counsel made an oral request on the morning of

trial because the defendant was attending school in Iowa); Martinez v. Scandroli, 130 Ill. App.
3d 712 (1985) (no abuse of discretion in denying a motion for continuance where the case was

set for a September 26 trial date on August 19, the plaintiff retained new counsel in early

September, and counsel sought a continuance on September 19 and 23 because he had not had

sufficient time to prepare); Parker v. Newman, 10 Ill. App. 3d 1019 (1973) (no abuse of

discretion in denying a motion for continuance filed four days before the trial and renewed on the

day of trial where the plaintiffs showed a lack of due diligence because the defendant was out of

the country for the trial, the plaintiff's attorney refused to participate in the defendant's evidence

deposition just before trial, and on the day of trial, the plaintiff's attorney said he would not go to

trial unless the defendant was personally present).




                                                - 17 -
No. 1-13-3688

¶ 35   We must also point out that there was no adverse ruling entered against Marc Realty by

the circuit court prior to trial. The party apparently impacted by the previous court order, LPAC,

has chosen not to appeal.

¶ 36   Marc Realty also suggests in its appellate brief that, in denying the motion for

continuance to obtain new counsel, the circuit court should have denied counsel's motion to

withdraw. First, we note that, once again, Marc Realty did not raise this argument before the

circuit court and has therefore waived the argument on appeal. Parikh, 2012 IL App (1st)
121226, ¶ 28. Nonetheless, we find that the circuit court acted properly in allowing counsel to

withdraw despite denying the motion for continuance. On the day of trial, counsel indicated to

the circuit court that he had been fired by LPAC and Marc Realty and, as a result, was

withdrawing. After the court allowed counsel to withdraw and indicated it would go forward

with the trial, the corporate representative for Marc Realty never suggested to the court that Marc

Realty might want to retain its previously fired attorney.

¶ 37   For the first time in its reply brief, Marc Realty relies on Illinois Supreme Court Rule

13(c)(2) (eff. Jan. 4, 2013) to support its conclusion that the trial court erred in denying its

motion for a continuance. However, arguments not raised in the opening brief are considered

waived and may not be raised for the first time in a reply brief. Ill. S. Ct. R. 341(h)(7) (eff. Feb.

6, 2013). Waiver aside, we find that 13(c)(2) is not applicable to the present case.

¶ 38   Rule 13(c)(2) provides:

                "An attorney may not withdraw his appearance for a party without

                leave of court and notice to all parties of record, and, unless

                another attorney is substituted, he must give reasonable notice of

                the time and place of the presentation of the motion for leave to

                                               - 18 -
No. 1-13-3688

                withdraw ***. Such notice shall advise said party that to insure

                notice of any action in said cause, he should retain other counsel

                therein or file with the clerk of the court, within 21 days after entry

                of the order of withdrawal, his supplementary appearance stating

                therein an address at which service of notices of other documents

                may be had upon him." Ill. S. Ct. R. 13(c)(2) (eff. Jan. 4, 2013).

¶ 39   We first note that the cases Marc Realty cites in support of its Rule 13 arguments are

distinguishable. See In re Marriage of Miller, 273 Ill. App. 3d 64 (1995); Ali v. Jones, 239 Ill.

App. 3d 844 (1993). In Ali, the plaintiff's counsel was granted leave to withdraw just 11 days

before trial. Ali, 239 Ill. App. 3d at 846. On the day of trial, the plaintiff sought a motion for a

continuance to obtain counsel. Id. at 846. The trial court noted the action was nearly eight years

old and the plaintiff had been given every opportunity to pursue his cause of action, then it

dismissed the cause with prejudice. Id. at 847. On appeal, the reviewing court found the circuit

court had abused its discretion because the plaintiff's attorney withdrawing just before trial was a

sufficiently grave reason to require a continuance. Id. The court also relied on Rule 13(c)(2),

finding that "given the 21-day transition period that Rule 13 contemplates for the continuation of

representation, the trial court should have allowed the plaintiff's continuance." Id. at 849.

¶ 40   In Miller, the respondent went through four different attorneys from the time the

petitioner filed his petition for dissolution of marriage, also seeking permanent custody of the

couple's minor child, to the date the hearing was set. Miller, 273 Ill. App. 3d at 65-67. The day

of the hearing, the respondent's third attorney renewed a prior motion to withdraw, asked for a

continuance, but also said he was ready to proceed to trial if the respondent did not agree to his

withdrawal. Id. at 66. The court granted the motion to withdraw, continued the hearing to the

                                                - 19 -
No. 1-13-3688

next day, and informed the respondent that she should either get another attorney or be prepared

to proceed pro se at the hearing. Id. The next day, the respondent's fourth attorney entered his

appearance. Id. at 67. He explained to the court that he had been retained that morning but

indicated that he was " 'ready' " to proceed. Id. After the hearing, the court awarded permanent

custody of the child to the petitioner. Id. On appeal, the respondent contended that the court

abused its discretion in denying her motion for a continuance to secure new counsel after

granting her attorney's motion to withdraw. Id. Although the court agreed that, pursuant to Rule

13(c)(2), the circuit court should have granted the respondent a continuance of at least 21 days

after entry of the order granting withdrawal of her attorney to attain new counsel, the respondent

had waived appeal of the error because her fourth attorney did not seek a continuance and instead

indicated he was ready to proceed. Id. at 69.

¶ 41   In both Ali and Miller, the attorneys in question filed motions to withdraw of their own

volition and, therefore, the court was required to abide by Rule 13(c)(2). In contrast, in the

present case, Marc Realty dismissed its own attorney the day of trial. We conclude that, under

the circumstances presented in this case, Rule 13(c)(2) is inapplicable. See In re Rose Lee Ann

L., 307 Ill. App. 3d 907, 912 (1999) (finding that Rule 13 allows an attorney to "end the attorney-

client relationship with or without cause so long as the client is not left in a position where he is

prejudiced").

¶ 42   We find the other cases Marc Realty relies on in support of its argument to be

distinguishable. See In re Marriage of Fahy, 208 Ill. App. 3d 677 (1991); Rutzen v. Pertile, 172
Ill. App. 3d 968 (1988); Ullmen v. Department of Registration & Education, 67 Ill. App. 3d 519

(1978); Ryan v. Monson, 47 Ill. App. 2d 220 (1964). In Fahy, the petitioner filed a petition for

dissolution of marriage and the trial court ultimately entered a judgment dissolving the marriage

                                                - 20 -
No. 1-13-3688

and awarding custody of the couple's four minor children to the petitioner. Fahy, 208 Ill. App.
3d at 683. On appeal, the respondent argued that the circuit court made several errors that

required reversal of the its ruling. Id. The appellate court reversed the decision of the circuit

court and remanded the cause for further proceedings. Id. at 700. In pertinent part, the appellate

court first concluded that the trial court erred by holding the respondent "in default" with respect

to the petitioner's posttrial petitions for attorney fees and for sanctions and by requiring the

respondent's attorneys to either sign the respondent's pleadings or withdraw from the case,

misapplying the new version of a statute. Id. at 683, 686-87. The court then found:

                       "Given the foregoing, we further agree with respondent that

                the trial court denied him due process of law when, after his

                second counsel was allowed to withdraw in lieu of signing the

                refiled answer, the court denied respondent's motion for a

                continuance to obtain new counsel and compelled respondent to

                represent himself at trial instanter." Id. at 688.

¶ 43   While in Fahy the appellate court found that the respondent was forced to go to trial

without representation due to the circuit court's errors, in the present case the circuit court did not

commit any procedural errors that forced Marc Realty to go to trial without representation.

Instead, Marc Realty went to trial without representation because on the morning of trial it fired

its attorney. Therefore, Fahy is inapplicable to the present case.

¶ 44   In Rutzen, the defendant and his wife were flying in from Florida on the day of trial and

were due to land at 1:30 p.m. Rutzen, 172 Ill. App. 3d at 971. After all the other witnesses had

been presented, the circuit court granted a brief continuance until 3:30 p.m. Id. At 3:30 p.m.,

defense counsel informed the court that the defendant and his wife had landed at the airport at

                                                 - 21 -
No. 1-13-3688

3:20 p.m., and were approximately one hour away, and requested a continuance pending their

arrival. Id. The circuit court denied the motion. Id. The appellate court concluded that, "where

the witnesses are available and the proceedings have not yet concluded," the circuit court's denial

of a continuance was an abuse of discretion. Id. at 974-75. In the present case, Marc Realty did

not seek a continuance of a few hours because of witnesses who were on their way to testify at

trial and we therefore find Rutzen to be irrelevant.

¶ 45   In Ullmen, the plaintiff and her attorney requested a continuance the day before a hearing

before a committee on the suspension of her real estate broker's license "because of the

unavoidable emergency situation involving the illness of the attorney's wife which would prevent

him from attending the hearing." Ullmen, 67 Ill. App. 3d at 520. The motion for continuance

was denied by the committee and the plaintiff appeared at the hearing without counsel. Id. The

appellate court found that the committee abused its discretion in denying the motion for

continuance, concluding that an illness in the extended family of a party's attorney was a valid

reason for a continuance. Id. at 522. In contrast, in the present case Marc Realty did not present

a valid reason for dismissing its attorney on the day of trial, so we are unpersuaded by Ullmen.

¶ 46   Finally, in Ryan, the circuit court entered a default judgment for the plaintiff and denied a

petition by the defendant to vacate the judgment. Ryan, 47 Ill. App. 2d at 220. The default

judgment was entered after an ex parte hearing at which defense counsel was not present because

he was on trial in federal court at the time of the hearing. Id. at 221-22. On appeal, the appellate

court reversed the circuit court's ruling, concluding that because defense counsel was "actually

engaged in the trial of a case in the Federal District Court," and because the other attorneys at the

firm were unavailable for trial, defense counsel had a legitimate excuse for not being present at

the hearing. Id. at 228. We find Ryan to be inapplicable because here, Marc Realty's attorney

                                               - 22 -
No. 1-13-3688

was not otherwise engaged; rather, he was ready to proceed to trial and Marc Realty chose to

terminate his representation the day of trial.

¶ 47   To the extent that the parties rely on cases from jurisdictions other than Illinois to support

their arguments, we decline to consider them. Although such decisions may be considered as

persuasive authority, it is only in the absence of Illinois authority on the point of law in question

that we are to look to the law of other jurisdictions. Allstate Insurance Co. v. Lane, 345 Ill. App.
3d 547, 552 (2003). Here, as the Illinois authority is more than sufficient on this point of law,

we see no need to consider the decisions from other jurisdictions.

¶ 48   For the foregoing reasons, we affirm the judgment of the circuit court.

¶ 49   Affirmed.




                                                 - 23 -